                                                                                                      E-FILED
                                                                        Monday, 08 July, 2019 01:46:11 PM
                                                                            Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


CURTIS LOVELACE, LOGAN LOVELACE,  )
LINCOLN LOVELACE and CHRISTINE    )
LOVELACE on behalf of her minor son,
                                  )
LARSON LOVELACE,                  )
                                  )
            Plaintiffs,           )
                                  )
      vs.                         )                         Case No. 17-cv-01201
                                  )
DET. ADAM GIBSON, POLICE CHIEF    )
ROBERT COPLEY, SGT. JOHN SUMMERS, )
LT. DINA DREYER, DET. ANJANETTE   )
BISWELL, UNKNOWN QUINCY POLICE    )
OFFICERS, GARY FARHA, CORONER     )
JAMES KELLER, THE CITY OF QUINCY  )
and COUNTY OF ADAMS,              )
                                  )
            Defendants.           )


      DEFENDANTS GARY FARHA, JAMES KELLER AND ADAMS COUNTY'S
                  MOTION FOR SUMMARY JUDGMENT

       Comes now Defendants Gary Farha, James Keller and Adams County ("Adams County

Defendants"), by and through their attorneys Schmiedeskamp Robertson Neu & Mitchell, LLP,

pursuant to Fed.R.Civ.Pro. 56 and Local Rule 7.1(D)(1), and hereby file their Motion for Summary

Judgment on all Counts and state as follows:

       1.     Plaintiffs have filed an 11 Count Complaint on May 8, 2017against the Defendants.

Except for Counts 3, 5 and 10, the remaining Counts are directed against these Defendants.

       2.     After two (2) years of litigation, Plaintiffs have failed to come forth with evidence

that creates a genuine issue of material fact as to the Adams County Defendants and therefore

summary judgment is appropriate on behalf of the Defendants as a matter of law. The Adams


                                               -1-
County Defendants seek summary judgment in their favor and against Plaintiffs on all Counts

directed against them.

       3.      Defendants hereby adopt and incorporate by reference their Memorandum of Law

in Support of their Motion for Summary Judgment under Rule 56 and Local Rule 7.1.

       WHEREFORE, Defendants Gary Farha, James Keller and Adams County hereby request

summary judgment be granted in their favor and against all Plaintiffs, on all counts, they be

awarded their attorneys' fees, costs and expenses incurred in this litigation, and for such other and

further relief as the Court deems just and proper.


                                              By: /s/ James A. Hansen_________________

                                              James A. Hansen, #6244534
                                              Daniel M. McCleery, #6321087
                                              Attorney for Defendants Gary Farha, Coroner James
                                              Keller and Adams County
                                              Schmiedeskamp, Robertson, Neu & Mitchell LLP
                                              525 Jersey Street
                                              Quincy, IL 62301
                                              Telephone: (217) 223-3030
                                              Facsimile: (217) 223-1005
                                              E-mail: jhansen@srnm.com; dmccleery@srnm.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of July, 2019, I e-mailed the foregoing to the following:

         jon@loevy.com                          tara@loevy.com
         jpalmer@slpsd.com
         tdicianni@ancelglink.com               eemery@ancelglink.com



                                              By: /s/ James A. Hansen_________________
                                              James A. Hansen, #6244534



                                                -2-
